Per Curiam.

The Code of Criminal Procedure provides that a criminal action may at any time before trial, on the application of the defendant, be removed from- the Court of General *136Sessions of the County of New York to the Supreme Court, New York County (§ 22, subd. 4; § 344, subd. 1; § 346),'for good cause shown. We agree with the contention of the People that no sufficient cause was shown to justify removal.
However, the order from which the appeal has been taken is not an appealable order. The Code of Criminal Procedure (§ 518) sets forth the circumstances in which the People may appeal. No provision is there made for the right of appeal from an order removing the trial of a criminal action to the Supreme Court. “ It has repeatedly been held that the appellate jurisdiction of the courts of this State in criminal cases is purely statutory; and, of course, such jurisdiction can never be assumed, unless a statute can be found which expressly sanctions its exercise.” (People v. Zerillo, 200 N. Y. 443, 446; see, also, People v. Brindell, 194 App. Div. 776; People v. Mellon, 261 App. Div. 400, 401; People v. Faricchia, 44 N. Y. S. 2d 269, appeal dismissed App. Div. Second Dept., Feb. 7, 1944 [N. Y. L. J., Feb. 8, 1944, p. 525, col. 2].) The appeal must, accordingly, be dismissed.
Martin, P. J., Townley, Glennon, Untermyer and Cohn, JJ., concur.
Appeal unanimously dismissed.